DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Applicant Arguments/Remarks received 07/26/2022 (“Amendment”) has been entered.  The terminal disclaimer received 07/26/2022 has also been accepted.

Response to Arguments
The Applicant’s arguments and remarks received 07/26/2022 have been fully considered in view of the Amendment. The arguments are persuasive in view of the Amendment and the rejections set forth in the 06/09/2022 Non-Final Rejection are accordingly withdrawn.
Election/Restrictions
Claim 21 is allowable. Claims 8-10, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions  a) a T-shape embodiment and b) a pi shape embodiment as set forth in the Office action mailed on 12/30/2020, is hereby withdrawn and claims 8-10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 8-10 and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art US20150084157A1 (Tegen) does not disclose or suggest the claimed:
An energy storage device comprising: a substrate with one or more trenches and a substrate top, each of the trenches having an active surface width and a trench bottom, the active surface width and the trench bottom defining an active region; one or more electrically insulating layers, the electrically insulating layers covering the substrate top and one or more sides of the trench, the trench bottom being an exposed surface of the substrate within the active region between the electrically insulating layers covering the one or more sides of the trench; an anode disposed within the trench in contact with the trench bottom at an active surface; an electrolyte disposed on the anode within the trench; a cathode structure disposed on the electrolyte within the trench, the cathode structure having a cathode structure width, the cathode structure width being the same as or slightly smaller than the active surface width so that the cathode structure fits within the active region to form a partial seal to keep the electrolyte and anode encapsulated in the active region; a cathode contact disposed on the cathode structure, the cathode contact having a top and at least one leg, at least part of each of the legs of the cathode contact being disposed within the trench and partially sealing the anode, electrolyte, and cathode structure within the trench; and a conductive adhesive layer disposed on top of cathode structure and on the one or more electrically insulating layers covering the substrate top, the conductive adhesive layer permitting electrical connection from external circuitry to the cathode structure, wherein the conductive adhesive layer is between the top and the one or more electrically insulating layers covering the substrate top, the conductive adhesive layer completely hermetically sealing the trench.
In light of the discussion above, it is evident as to why the claimed invention is allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G./Examiner, Art Unit 1729         

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729